Citation Nr: 0740526	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-32 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from 
October 1948 to August 1969.  He received the Bronze Star 
Medal in connection with service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  In October 2007, the veteran testified at a hearing 
before the undersigned using video-conferencing technology.  

The veteran also perfected an appeal from the June 2004 
decision denying service connection for bilateral ankle and 
low back disabilities.  Prior to certifying this case to the 
Board, in a May 2006 rating decision, the RO granted these 
claims for service connection.  This decision is considered a 
full grant of the benefits requested.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(increased rating issues are separate from service connection 
issues).  Accordingly, these claims are no longer before the 
Board.  



FINDING OF FACT

The veteran has current residuals of cold injuries of the 
feet that occurred in service.  



CONCLUSION OF LAW

The residuals of frostbite of the veteran's feet were 
incurred during service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Since the Board is granting the claim for service connection 
for residuals of frostbite of the feet, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Legal Analysis

The veteran's service treatment records do not indicate any 
treatment for frostbite of the feet during service.  In July 
1967, he complained of pain in the right heel radiating up 
the posterior of his right leg.  X-rays were negative.  In 
September 1968, he complained of numbness, paresthesias, and 
pain in his left heel radiating up his leg.  He was referred 
for an orthopedic consultation.  In October 1968, a 
neurologist believed the veteran's symptoms were related to 
arthritis and pes cavus.  At the March 1969 physical 
examination given prior to his retirement from military 
service, it was noted that osteoarthritis of the knees and 
ankles was suspected.  On his Report of Medical History, he 
complained of foot trouble.  It was noted that he had been 
treated for complaints of cramps of the legs, back, and feet.

A November 2004 treatment record from Seaside Medical 
Associates indicates the veteran complained of cold feet due 
to past frostbite.

The report of a June 2007 VA examination indicates the 
veteran complained of coldness, mild swelling, pain, 
weakness, and fatigue in his feet.  He said he could only 
walk one block and could only stand on his feet for 15 
minutes at a time.  On objective physical examination, his 
feet displayed some tenderness bilaterally.  Palpable 
dorsalis pedis and posterior tibial pulses were 2/4.  The 
examination was otherwise normal.  Despite finding tenderness 
and diminished pedal pulses, the examiner opined that there 
were no significant clinical findings supporting a permanent 
cold injury.  

In February and November 2007, the veteran submitted letters 
from Dr. Faria, his private treating physician.  Dr. Faria 
stated that he had been treating the veteran for 10 years for 
ankles, legs, back and cold feet.  The doctor opined that the 
veteran's feet symptoms were a result of frostbite during his 
military service in Korea from 1950 to 1951.  In the November 
statement Dr. Faria commented that it was evident the veteran 
had cold feet, chill blains, and ankle pain that were the 
result of frostbite incurred in Korea during the winter of 
1950-1951.

At the October 2007 hearing, the veteran testified that he 
spent the winter of 1950-1951 in Korea.  He said they did not 
have winter gear or proper equipment.  He wore ordinary 
combat boots and socks in very cold weather.  He said his 
feet hurt and were cold and he had to wear socks every night.  
Apparently these symptoms have continued ever since.

The veteran's testimony that he has had cold feet and pain 
ever since a cold injury in Korea is both competent and 
credible.  The veteran's testimony indicates that the injury 
occurred during combat while he was serving as forward 
observer.  His service personnel records confirm his service 
in Korea with a field artillery unit from August 1949 to 
October 1951.  Where, a veteran engaged in combat, 
satisfactory lay evidence that an injury or disease was 
incurred in service will be accepted as sufficient proof of 
service connection where such evidence is consistent with the 
circumstances, conditions, or hardships, of service.  38 
U.S.C.A. § 1154(b) (West 1991).  Competent evidence of a 
current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

Dr. Faria has provided a competent medical opinion that the 
veteran has current symptoms, cold feet, attributable to the 
frostbite while he was in Korea.  Although the June 2007 VA 
examiner stated that there were no significant clinical 
findings of permanent cold injuries, the examiner did note 
tenderness in the feet and decreased pedal pulses.  The 
examiner was also apparently influenced by the fact that 
there was "no service documentation confirming diagnosis of 
cold injury."  As just noted, however, the evidence supports 
a finding that the reported injury occurred in combat, and as 
such, it is presumed to have occurred.  38 U.S.C.A. 
§ 1154(b). 

Resolving all reasonable doubt in the veteran's favor, the 
Board determines that the findings support a conclusion that 
the veteran currently has residuals from frostbite of the 
feet sustained during his military service.  See 38 U.S.C.A. 
§ 5107(b); see Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for residuals of frostbite 
of the feet is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


